          Case 1:19-cr-00018-ABJ Document 123 Filed 05/31/19 Page 1 of 4



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

    UNITED STATES OF AMERICA

             v.                                           Criminal No. 19-cr-18-ABJ

    ROGER J. STONE, JR.,

                              Defendant.


             GOVERNMENT’S RESPONSE TO DEFENDANT’S MOTION TO
                COMPEL UNREDACTED CROWDSTRIKE REPORTS

         Defendant Roger J. Stone has filed a motion seeking to compel production of certain

unredacted reports from the cybersecurity company CrowdStrike. Doc. 103. The government

has no reason to believe the redacted information constitutes Brady material and does not possess

the information the defendant seeks.

                                     FACTUAL BACKGROUND

         By May 2016, the Democratic National Committee (“DNC”) and the Democratic

Congressional Campaign Committee (“DCCC”) became aware that their computer systems had

been compromised by intrusions, and they hired the cybersecurity company CrowdStrike to

identify the extent of the intrusions and mitigate the threat. On June 14, 2016, the DNC, via

CrowdStrike, publicly announced that it had been hacked by Russian government actors. See,

Washington Post, D.N.C. Says Russian Hackers Penetrated Its Files, Including Dossier on Donald

Trump, June 14, 2016, available at https://www.nytimes.com/2016/06/15/us/politics/russian-

hackers-dnc-trump.html. At the direction of the DNC and DCCC’s legal counsel, CrowdStrike

prepared three draft reports. 1 Copies of these reports were subsequently produced voluntarily to


1
 Although the reports produced to the defendant are marked “draft,” counsel for the DNC and DCCC informed the
government that they are the last version of the report produced.
           Case 1:19-cr-00018-ABJ Document 123 Filed 05/31/19 Page 2 of 4



the government by counsel for the DNC and DCCC. 2 At the time of the voluntary production,

counsel for the DNC told the government that the redacted material concerned steps taken to

remediate the attack and to harden the DNC and DCCC systems against future attack. According

to counsel, no redacted information concerned the attribution of the attack to Russian actors. The

government has also provided defense counsel the opportunity to review additional reports

obtained from CrowdStrike related to the hack.

        On July 1, 2018, the government indicted twelve Russian intelligence officers for their role

in the hack of the DNC and various email accounts belonging to individuals associated with the

presidential campaign of Hillary Clinton. See United States v. Netyksho, 18-cr-215 (D.D.C.).

                                                ARGUMENT

    1. The Material the Defendant Seeks Is Not Discoverable

        The defendant argues that he is entitled to the unredacted reports because they constitute

exculpatory evidence under Brady v. Maryland. 373 U.S. 83 (1963). However, there is no reason

to believe that the redacted information constitutes Brady material. The defendant is not charged

with conspiring to hack the DNC or DCCC. Cf. Netyksho, Doc. 1. The defendant is charged

with making false statements to Congress regarding his interactions with Organization 1 and the

Trump Campaign and intimidating a witness to cover up his criminal acts. Any information

regarding what remediation steps CrowdStrike took to remove the Russian threat from the system

and strengthen the DNC and DCCC computer systems against subsequent attacks is not relevant



2
 The defendant describes the reports as “ heavily redacted documents,” Doc. 103, at 1. One report is thirty-one
pages; only five lines in the executive summary are redacted. Another runs sixty-two pages, and redactions appear
on twelve pages. The last report is fifty-four pages, and redactions appear on ten pages.

                                                        2
            Case 1:19-cr-00018-ABJ Document 123 Filed 05/31/19 Page 3 of 4



to these charges. And, in any case, the government does not need to prove at the defendant’s trial

that the Russians hacked the DNC in order to prove the defendant made false statements, tampered

with a witness, and obstructed justice into a congressional investigation regarding election

interference. See Doc. 94, at 6 (arguing that the government will prove that multiple congressional

bodies and the FBI opened investigations into Russian interference in the 2016 election, and the

defendant interfered in those investigations). The defendant is thus not entitled to the information

he seeks.

    2. The Government Does Not Possess the Requested Information

        As the government has advised the defendant in a letter following the defendant’s filing,

the government does not possess the material the defendant seeks; the material was provided to

the government by counsel for the DNC with the remediation information redacted. However,

the government has provided defense counsel the opportunity to review additional unredacted

CrowdStrike reports it possesses, and defense counsel has done so. 3




3
  These materials are likewise not covered by Brady, but the government produced them for defense counsel review
in an abundance of caution.

                                                       3
    Case 1:19-cr-00018-ABJ Document 123 Filed 05/31/19 Page 4 of 4



                                CONCLUSION

Accordingly, the Government respectfully requests that the Defendant’s motion be denied.



                                            Respectfully submitted,

                                            JESSIE K. LIU
                                            U.S. Attorney for the District of Columbia

                                            By:    /s/
                                            Jonathan Kravis
                                            Michael J. Marando
                                            Assistant United States Attorneys

                                            Adam C. Jed
                                            Aaron S.J. Zelinsky
                                            Special Assistant United States Attorneys
                                            555 4th Street NW
                                            Washington, D.C. 20530




.




                                       4
